DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B (Figs. 24-25) in the reply filed on 03/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has indicated that claims 1, 3, 5-6, 9-14, and 19-20 read on the elected species and that claims 1, 4-6, 12-14, and 20 are generic.  However, Examiner notes that claims 3, 9, and 17 do NOT read on elected Species B (Figs. 24-25) because these claims are drawn to the embodiment shown in Figs. 22-23 (i.e. to Species A).  Accordingly, these claims are additionally withdrawn.  In addition, Examiner notes that claim 18 does read on the elected Species B.  Accordingly, claim 18 has not been withdrawn.
Claims 2-3, 7-9, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.
Claims 1, 4-6, 10-14, and 18-20 remain under current consideration by the Examiner. 

Drawings
The drawings are objected to because of the following informalities:
Fig. 21 is objected to because ref. no. “6” should be replaced with --G-- since it refers to the “ground G” (see parag. [0087]).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1:  The term "plurality of closely spaced openings" (emphasis added) in claim 1 (see lines 14-15 and line 20) is a relative term which renders the claim indefinite.  The term 
For examination purposes for this Office Action only, the Examiner will interpret this limitation as merely requiring a plurality of spaced openings. 
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 10-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,909,337 in view of Lindsey (US Patent 6,173,945) and Dongas (EP 0 598 456). 
Claim 16 of U.S. Patent No. 9,909,337 requires the all the limitations of the claimed steel fence post of the instant claims (including the limitations of instant claim 20 related to the  except for the specific dimensions (i.e. the length of the post) and the limitations related to the “concrete lock opening”.  However, these differences are obvious in view of Lindsey and Dongas (see explanations in the prior art rejections below).  Accordingly, the instant claims are unpatentable over claim 16 of U.S. Patent No. 9,909,337 in view of Lindsey and Dongas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey (US Patent 6,173,945) and Dongas (EP 0 598 456, a copy of which was provided by Applicant with the IDS filed 04/09/2018).
Re Claim 1, as best understood by the Examiner:  Lindsey discloses a steel fence post (30; see Figs. 3-5) for an in-line wooden fence, comprising: 
an elongated generally U-shaped channel member (32) having a longitudinal length of at least about seven feet (“The metal fence post 30 preferably has an overall length of about 7 feet 8 inches”; see Col. 6 lines 1-3), a first side wall (34; Fig. 4), a second side wall (36) extending parallel to the first side wall, and a center wall (38) extending perpendicular to the first and second side walls and connecting the first and second side walls, the first side wall, second side wall, and center walls forming a U-shaped channel, the elongated generally U-shaped channel member (32) having a lower end (52) and an upper end (54), the lower end configured to be inserted into the ground, wherein the first and second side walls each have a width dimension at least as large as a thickness of a standard two-by-four wood rail (for example, as shown for wooden rails 56; Fig. 8); 
a first flange (40; Fig. 4) having a first inner edge connected to the first side wall (34) and a first outer edge (48), the first flange (40) extending perpendicular to the first side wall and parallel to the center wall (38), the first flange (40) including a first plurality of closely spaced openings (44) extending from an upper end of the first plurality of openings to a lower end of the first plurality 
a second flange (42; Fig. 4) having a second inner edge connected to the second side wall and a second outer edge (50), the second flange extending perpendicular to the second side wall (36) and parallel to the center wall (38), the second flange (42) including a second plurality of closely spaced openings (46) extending from an upper end of the second plurality of openings to a lower end of the second plurality of openings disposed at a second location spaced away (note that the lower-most opening 44 is spaced at least slightly from the lower end 52; see Fig. 3) from the lower end (52) of the elongated generally U-shaped channel member.

Lindsey fails to disclose a concrete lock opening extending through the first and second side walls of the elongated generally U-shaped channel member, the concrete lock opening being at least about two-inches long and at least about two-inches wide and sufficiently large such that wet concrete can flow therethrough, the concrete lock opening being disposed at a position between the lower end of the elongated generally U-shaped channel member and the first and second locations, spaced from the lower end by about six-inches.

Dongas teaches the use of a fence post (10; Fig. 1) having a plurality of walls (14, 18) and at least one flange (16) extending from the walls, the flange comprising a plurality of spaced openings (at 20) for attaching fencing materials, the spaced openings extending from an upper end of the plurality of openings to a lower end of the plurality of openings disposed at a first location spaced away from the lower end of the post, and further comprising a concrete lock opening (32) extending through the walls (14, 18) of the post, the concrete lock opening (32) being sufficiently large such that wet concrete can flow therethrough (“The cavities 32 enable the picket 10 to be securely located in a concrete footing (not shown) in that the concrete is caused to extend 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lindsey such that it comprises a concrete lock opening extending through the first and second side walls of the elongated generally U-shaped channel member, the concrete lock opening being sufficiently large such that wet concrete can flow therethrough, the concrete lock opening being disposed at a position between the lower end of the elongated generally U-shaped channel member and the first and second locations, as taught by Dongas, for the purpose of ensuring that the post is rigidly secured in the ground.
Examiner notes that neither Lindsey nor Dongas explicitly disclose the concrete lock opening being at least about two-inches long and at least about two-inches wide and being spaced from the lower end by about six-inches.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].
In this case, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Lindsey such that the concrete lock opening is at least about two-inches long and at least about two-inches wide and is spaced from the lower end by about six-inches, for the purpose of ensuring that concrete can fully penetrate the concrete locking opening and also so that the post maintains an adequate level of strength at the lower end of the post so as to ensure that the post is rigidly secured in the ground, and since such a design choice would be within the skill of the art.
Re Claim 4:  Lindsey discloses a steel fence post (30; see Figs. 3-5) for an in-line wooden fence, comprising: 
an elongated fence post member (32) having a longitudinal length of at least about 6 feet (“The metal fence post 30 preferably has an overall length of about 7 feet 8 inches”; see Col. 6 lines 1-3), a first side wall (34; Fig. 4), a second side wall (36), a lower end (52), and an upper end (54), the lower end configured to be inserted into the ground; 
a first flange (40; Fig. 4) extending from the first side wall (34), the first flange (40) including a first plurality of spaced openings (44) configured to receive fasteners (58; Fig 8); 
a second flange (42; Fig. 4) extending from the second side wall (36), the second flange (42) including a second plurality of spaced openings (46) configured to received fasteners (58).

Lindsey fails to disclose a concrete lock opening extending through the elongated fence post member, the concrete lock opening being at least about two-inches long and at least about two-inches wide and sufficiently large such that wet concrete can flow therethrough, the concrete lock opening being disposed at a position spaced from the lower end of the elongated fence post member by about six-inches.

Dongas teaches the use of a fence post (10; Fig. 1) having a plurality of walls (14, 18) and at least one flange (16) extending from the walls, the flange comprising a plurality of spaced openings (at 20) for attaching fencing materials, the spaced openings extending from an upper end of the plurality of openings to a lower end of the plurality of openings disposed at a first location spaced away from the lower end of the post, and further comprising a concrete lock opening (32) extending through the walls (14, 18) of the post, the concrete lock opening (32) being sufficiently large such that wet concrete can flow therethrough (“The cavities 32 enable the picket 10 to be securely located in a concrete footing (not shown) in that the concrete is caused to extend through the cavities 32.”; see Col. 3 lines 39-43), the concrete lock opening (32) being disposed 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lindsey such that it comprises a concrete lock opening extending through the elongated fence post member, the concrete lock opening being sufficiently large such that wet concrete can flow therethrough, the concrete lock opening being disposed at a position spaced from the lower end of the elongated fence post member, as taught by Dongas, for the purpose of ensuring that the post is rigidly secured in the ground.
Examiner notes that neither Lindsey nor Dongas explicitly disclose the concrete lock opening being at least about two-inches long and at least about two-inches wide and being spaced from the lower end of the post member by about six-inches.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].
In this case, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Lindsey such that the concrete lock opening is at least about two-inches long and at least about two-inches wide and is spaced from the lower end of the post member by about six-inches, for the purpose of ensuring that concrete and fully penetrate the concrete locking opening and also so that the post maintains an adequate level of strength at the lower end of the post so as to ensure that the post is rigidly secured in the ground, and since such a design choice would be within the skill of the art.
Re Claim 5:  Lindsey, as modified in view of Dongas above, discloses a steel fence post significantly as claimed, wherein the lower end of the elongated fence post member is embedded in a concrete footing.
Neither Lindsey nor Dongas explicitly disclose the concrete lock opening being disposed at least about sixteen-inches below an upper surface of the concrete footing.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].
In this case, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Lindsey such that the concrete lock opening being disposed at least about sixteen-inches below an upper surface of the concrete footing, for the purpose of ensuring that the lower end of the post is sufficiently embedded in the concrete footing so as to ensure that the post is rigidly secured in the ground, and since such a design choice would be within the skill of the art.
Re Claim 6:  Lindsey, as modified in view of Dongas above, further discloses wherein the elongated fence post member (30; Lindsey Figs. 3-5) comprises a generally U-shaped channel member (32; Figs. 3 and 4), wherein the second side wall (36) extends parallel to the first side wall (34), the generally U-shaped channel member having a center wall (38) extending perpendicular to the first and second side walls and connecting the first and second side walls, the first and second side walls having a width dimension at least as large as a thickness of a standard two-by-four wood rail (for example, as shown for wooden rails 56; Fig. 8), the concrete lock opening extending through the first and second side walls of the elongated generally U-shaped channel member (as taught by Dongas).
Re Claim 10:  Lindsey, as modified in view of Dongas above, discloses wherein the concrete lock opening (32; Dongas Fig. 1) has a square-shaped profile (as taught by Dongas).
Re Claim 11:  Neither Lindsey nor Dongas explicitly disclose wherein a width of the square-shaped profile is at least about two and a half inches.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].
In this case, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Lindsey such that a width of the square-shaped profile is at least about two and a half inches, for the purpose of ensuring that concrete can fully penetrate the concrete locking opening so as to ensure that the post is rigidly secured in the ground, and since such a design choice would be within the skill of the art.
Re Claim 12:  Lindsey discloses a steel fence post (30; see Figs. 3-5) for an in-line wooden fence, comprising: 
an elongated fence post member (32) having a longitudinal length of at least about 6 feet (“The metal fence post 30 preferably has an overall length of about 7 feet 8 inches”; see Col. 6 lines 1-3), a first side wall (34; Fig. 4), a second side wall (36), a lower end (52), and an upper end (54), the lower end configured to be inserted into the ground; 
a first flange (40; Fig. 4) extending from the first side wall (34), the first flange (40) including a first plurality of spaced openings (44) configured to receive fasteners (58; Fig 8); 

Lindsey fails to disclose a concrete lock opening extending through the elongated fence post member, the concrete lock opening being at least about two-inches long and at least about 

Dongas teaches the use of a fence post (10; Fig. 1) having a plurality of walls (14, 18) and at least one flange (16) extending from the walls, the flange comprising a plurality of spaced openings (at 20) for attaching fencing materials, the spaced openings extending from an upper end of the plurality of openings to a lower end of the plurality of openings disposed at a first location spaced away from the lower end of the post, and further comprising a concrete lock opening (32) extending through the walls (14, 18) of the post, the concrete lock opening (32) being sufficiently large such that wet concrete can flow therethrough (“The cavities 32 enable the picket 10 to be securely located in a concrete footing (not shown) in that the concrete is caused to extend through the cavities 32.”; see Col. 3 lines 39-43), the concrete lock opening (32) being disposed at a position spaced from the lower end of the elongated fence post member, for the purpose of ensuring that the post is rigidly secured in the ground.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lindsey such that it comprises a concrete lock opening extending through the elongated fence post member, the concrete lock opening being sufficiently large such that wet concrete can flow therethrough, the concrete lock opening being disposed at a position spaced from the lower end of the elongated fence post member, as taught by Dongas, for the purpose of ensuring that the post is rigidly secured in the ground.
Examiner notes that neither Lindsey nor Dongas explicitly disclose the concrete lock opening being at least about two-inches long and at least about two-inches wide and being spaced from the lower end of the post member by about six-inches.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].
In this case, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Lindsey such that the concrete lock opening is at least about two-inches long and at least about two-inches wide and is spaced from the lower end of the post member by about six-inches, for the purpose of ensuring that concrete and fully penetrate the concrete locking opening and also so that the post maintains an adequate level of strength at the lower end of the post so as to ensure that the post is rigidly secured in the ground, and since such a design choice would be within the skill of the art.
Re Claim 13:  Lindsey, as modified in view of Dongas above, discloses a steel fence post significantly as claimed, wherein the lower end of the elongated fence post member is embedded in a concrete footing.
Neither Lindsey nor Dongas explicitly disclose the concrete lock opening being disposed at least about sixteen-inches below an upper surface of the concrete footing.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].
In this case, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Lindsey such that the concrete lock opening being disposed at least about sixteen-inches below an upper surface of the concrete footing, for the purpose of ensuring that the lower end of the post is sufficiently embedded in the 
Re Claim 14:  Lindsey, as modified in view of Dongas above, further discloses wherein the elongated fence post member (30; Lindsey Figs. 3-5) comprises a generally U-shaped channel member (32; Figs. 3 and 4), wherein the second side wall (36) extends parallel to the first side wall (34), the generally U-shaped channel member having a center wall (38) extending perpendicular to the first and second side walls and connecting the first and second side walls, the first and second side walls having a width dimension at least as large as a thickness of a standard two-by-four wood rail (for example, as shown for wooden rails 56; Fig. 8), the concrete lock opening extending through the first and second side walls of the elongated generally U-shaped channel member (as taught by Dongas).
Re Claim 18:  Lindsey, as modified in view of Dongas above, discloses wherein the concrete lock opening (32; Dongas Fig. 1) has a square-shaped profile (as taught by Dongas).
Re Claim 19:  Neither Lindsey nor Dongas explicitly disclose wherein a width of the square-shaped profile is at least about two and a half inches.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].
In this case, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Lindsey such that a width of the square-shaped profile is at least about two and a half inches, for the purpose of ensuring that concrete can fully penetrate the concrete locking opening so as to ensure that the post is rigidly secured in the ground, and since such a design choice would be within the skill of the art.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as well as to overcome the Double Patenting rejection set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 requires a fence post having a plurality of openings comprising an “alternating pattern of straight openings and countersunk openings” and further wherein the plurality of openings are “spaced sufficiently close such that at least two of the straight openings and at least two of the countersunk openings of the alternating pattern of straight openings and countersunk openings are disposed within a 4-inch span of the first flange along the longitudinal length”.  These features are critical to the instant invention, as they provide the ability to secure a 2'' x 4'' wooden beam to the fence post via fasteners in either two straight openings or two countersunk openings (see instant Fig. 6).  None of the prior art of record explicitly disclose such a combination of features in the manner claimed.  Nor would it have been obvious to modify the device of any of the prior art references of record, since there would have been no teaching, motivation, or suggestion in the prior art to do so.  For at least these reasons, claim 20 is considered to be allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678